Citation Nr: 1412428	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  10-43 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether the reduction in the evaluation of service-connected degenerative disc disease of L5-S1 from 40 percent to 10 percent, effective April 1, 2009, was proper (hereinafter "low back disability").  

2.  Entitlement to an increased evaluation in excess of 10 percent for a low back disability.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to February 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which reduced the Veteran's disability evaluation for a low back disability from 40 percent to 10 percent, effective April 1, 2009, after the Veteran filed an claim for an increased evaluation in April 2008.  

The Board observes that the Veteran, in his May 2009 notice of disagreement (NOD), disagreed with the rating reduction for his low back disability.  In the August 2010 statement of the case, the RO characterized the issue as entitlement to an evaluation higher than 10 percent for a low back disability, but failed to adjudicate the propriety of the rating reduction.  The RO should have issued a statement of the case (SOC) in response to the May 2009 NOD to the reduction of the low back disability rating in January 2009 (and in essence the denial of an increased rating).  Therefore, his claim for an increased rating and his disagreement with the reduction are still pending.  Consequently, the Veteran's claim for an increased rating including restoration of the 40 percent evaluation have been pending since his claim in April 2008; and these claims are characterized as outlined on the title page.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  A review of the Virtual VA claims file reveals VA treatment records from the Miami VA Healthcare System (to include records from the Broward County VA Outpatient Clinic) dated through December 2011, which have been considered by the RO in the January 2012 supplemental statement of the case.

In December 2013, the Veteran testified before the undersigned Veterans Law Judge during a Travel Board hearing.  A transcript of that hearing is of record.  At the hearing, the Veteran submitted additional medical evidence and waived RO consideration of the evidence.  The Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2013).  

The issues of entitlement to restoration for evaluation of a service-connected low back disability to 40 percent and entitlement to an increased evaluation in excess of 10 percent for a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran withdrew his appeal of the TDIU claim at the December 2013 Board hearing.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2013).


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal for the claim of entitlement to TDIU have been met.  





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran withdrew his appeal of the denial of entitlement to a TDIU at the December 2013 Board hearing.  Under 38 C.F.R. § 20.204(b), appeal withdrawals must be in writing, must include the name of the Veteran, the applicable claim number, and a statement that the appeal is withdrawn, and must be received by the Board prior to issuance of a decision on the issue being withdrawn.  In this case, the Board hearing has been reduced to writing via a transcript which includes the Veteran's name, claim number, and a statement that his TDIU claim is withdrawn. When the Board received the Veteran's withdrawal at the hearing, it had not yet issued a decision on this claim.  Accordingly, the Board finds that the criteria for withdrawal of an appeal with regard to this claim have been met.  Id.  

When pending appeals are withdrawn, there is no longer an allegation of error of fact or law with respect to the determinations that had been previously appealed.  Consequently, in such an instance, dismissal of the pending appeal is appropriate.  See 38 U.S.C.A. § 7105(d). 

Accordingly, further action by the Board on the TDIU claim is not appropriate and the Veteran's appeal should be dismissed.  Id.  


ORDER

Entitlement to a TDIU is dismissed.  


REMAND

Unfortunately, a remand is required in this case for the issues remaining on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

As noted above, the Veteran submitted a NOD to the RO's January 2009 decision to reduce the disability evaluation for the low back disability from 40 percent to 10 percent, effective April 1, 2009.  The Veteran noted disagreement with this reduction in May 2009.  

The RO has yet to issue a SOC in response to the May 2009 NOD.  Where a claimant files a notice of disagreement and the RO has not issued a SOC, the issue must be remanded to the RO for a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  Thus, the issue of the propriety of the rating reduction is listed above, and will be remanded for a SOC.  However, unless the Veteran files a timely substantive appeal in response to the SOC, the Board will not have jurisdiction over this issue.

As noted above, the Veteran's claim regarding reduction of his 40 percent evaluation, effective as of April 1, 2009, is still pending.  As this issue is inextricably intertwined with the Veteran's claim of an increased evaluation for his low back disability, the Board will defer adjudication of the increased evaluation claim.  

In regard to his claim for an increased evaluation for his low back disability, the Board observes that the Veteran has argued that his low back disability has worsened since his last VA examination in August 2008 and he has consistently reported, during the course of his appeal, complaints of radiating pain in his back that goes down to his buttocks and into the thighs of both legs.  See November 2008 RO hearing transcript and December 2013 Board hearing transcript.  Additionally, the Veteran submitted private treatment records from his neurologist that stated the Veteran had "significant and progressive disc disease of the L5-S1" and was a potential candidate for a lumbar stabilization procedure.  See November 2008 Statement of Dr. Zavalla.  Furthermore, his primary care physician found that the Veteran's low back disability impaired his ability to perform musculoskeletal functions related to his low back.  See October 2013 Statement of Dr. Gordon.  

The Veteran was afforded a VA examination in August 2008, more than five years ago.  VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of his service-connected disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); see also 38 C.F.R. § 3.326 (a) (2013).  The Veteran has asserted that his low back disability has worsened since his August 2008 VA examination and private treatment records reflect that the Veteran's low back disability may have progressed.  Given that the examination is more than five years old and there is possibly some increase in severity, the Board finds that a new VA examination is required to determine the current severity of the Veteran's low back disability.  

Furthermore, the Board finds that the findings made in the August 2008 VA examination were inadequate for rating purposes as specific findings as to loss of function due to pain, fatigability, weakness, lack of endurance or incoordination were not made although the Veteran complained that he experienced constant, radiating pain in his low back.  See 38 C.F.R. § 4.2 (2013). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain any of the Veteran's outstanding treatment records for his low back disability that are not currently of record.  The Veteran must be provided with the necessary authorizations for the release of any treatment records.  The RO/AMC must then obtain and associate the records with the claims file or virtual record.  

2.  After all relevant treatment records have been associated with the claims file or virtual record, the RO/AMC should schedule the Veteran for a new VA examination for his low back to be conducted by appropriately qualified examiner(s), who will respond to the inquiries below.  In all examinations, the following considerations will govern:

a.  The claims file and a copy of this remand should be made available for review in conjunction with the examination.

b.  The examiner must take a detailed history from the Veteran.  If there is a clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.  

c.  If deemed appropriate by the examiner, the Veteran must be scheduled for further examinations.  All indicated tests and studies must be performed.

d.  The examiner must report the complete range of motion for the Veteran's thoracolumbar spine in degrees.  

i.  The examiner should use a goniometer for measuring the range of motion.  

ii.  In providing this objective information, he or she should indicate whether there is any additional decrease in range of motion attributable to functional loss due to any of the following: pain on use, including during flare-ups; weakened movement, excess fatigability; incoordination; and repetitive use.  

iii.  Repetitive motion testing must be conducted and the examiner should note, in degrees, any decrease in range of motion after repetitive use.  All limitation of function must be identified.  

d.  If there is no pain, no limitation of motion, no flare-ups, and/or no limitation of function, such facts must be noted in the report.

e.  The examiner must describe all present neurological manifestations of the Veteran's low back disability to include radiculopathy of the buttocks and lower extremities.

f.  The examiner must indicate the frequency and severity of any degenerative disc disease exacerbations and/or incapacitating episodes.

g.  In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  The examiner is to specifically address in his or her conclusion the purpose of the examination--to ascertain the current nature and severity of the Veteran's low back disability.  

3.  The RO/AMC should send the Veteran a SOC concerning his additional claim of the propriety of the reduction of his low back disability evaluation from 40 percent to 10 percent.  The RO/AMC should advise him that he still needs to file a timely substantive appeal (VA Form 9 or equivalent statement) in response to the SOC to perfect the appeal to the Board concerning this additional claim.  38 C.F.R. §§ 20.200, 20.302(b) (2013).  If, and only if, he perfects a timely appeal of this claim should it be returned to the Board for further appellate consideration.  

4.  Then, after completing the above actions, the RO/AMC should readjudicate the claim.  If the claim is not granted in full, the Veteran must be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable laws and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time must be allowed for response.  Thereafter, if indicated, the case must be returned to the Board for appellate decision.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


